Oo pm Som Ww &e WG Wk

oo “2 CO ta F&F HH NH FF SF CB SB HS DH HH SF HS Ww SS

OSCAR LEE OLIVE, IV. (Plaintiff)
101 N Ocean Drive. Suite 132
Hollywood, FL 33019

(850) 319-9023
oscar.].olive@gmail.com

Plaintiff, In Pro Per

FILED
TUNG RUS 20 PM 1:50

Fao at Ths

OE COURT

 

usta wy AT SEATILE
BB os eeprone sare aa fF Der CLK.

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON - SEATTLE DIVISION

In re:
Hayley Marie Robinson

Debtor

 

OSCAR LEE OLIVE, IV.
Plaintiff,
vs.

HAYLEY MARIE ROBINSON, an individual
Defendant

me Sager et gee! Sone! See” ee Se nee er eget” er See ee” Se! Se ee em Me” ngage! agg Se” gee ager” Sgr Naa

 

Case.No: 2:19-bk-11724-MLB
Adv. No.

Hon: Marc Barreca

Chapter 7

PLAINTIFF’S COMPLAINT TO
DETERMINE DISCHARGEABILITY
PURSUANT TO 11 U.S.C. § 523(a)(6); and for
DENIAL OF DISCHARGE.

Status Conference:

Date: To Be Set by Summons

Time: To Be Set by Summons

Location: United States Bankruptcy Court
Courtroom 7106

700 Stewart St. 7th Floor
Seattle, Washington 98101

TO THE HONORABLE MARC BARRECA, FEDERAL BANKRUPTCY JUDGE, AND TO
DEBTOR HAYLEY MARIE ROBINSON AND HER ATTORNEY OF RECORD, AND TO

ALL INTERESTED PARTIES:

 

 

Case 19-011 089 ERS“BobOMPFART 68/26] BRN Bape Teas aL Bg. 1 of 9
Oo fo A HR we & WY NH =

BM BM BR RD OB i ee SO HL eS el
ao 1 HA MH SF WwW HN S| SF Oo He HY DH vw FF WwW YY KK

_— Plaintiff and Creditor OSCAR LEE OLIVE, IV. (hereinafter “OLIVE”) as an unsecured
creditor to the bankruptcy estate of HAYLEY MARIE ROBINSON (hereinafter “ROBINSON”) case
No. 2:19-bk-11724-MLB holding an unsecured and contingent debt in the amount of $1,500,000.00 as
set forth in ROBINSON’S petition, Section 4.2, respectfully represents and alleges with his Complaint
seeking non-discharge of Debtor ROBINSON’s debt owed to Plaintiff OLIVE pursuant to 11 U.S.C.

§ 523(a)(6) as follows:
JURISDICTION AND VENUE

1. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 151,
157, and 1334, 11 U.S.C. § 105, and 11 U.S.C. § 523, and Local Rules and Orders of the United States
Bankruptcy Court for the Western District of Washington governing the reference and conduct of
proceedings arising under or related to cases under Title 11 of the United States Code.

2. This adversary proceeding is a core proceeding under 28 U.S.C. § 157.

3. Venue is proper in this Court under 28 U.S.C. § 1409(a) as this adversary proceeding arises
under and in connection with a case under Title 11 which is pending in this district.

4, This Adversary Proceeding arises out of and relates to the Chapter 7 bankruptcy case of In
ve Hayley Marie Robinson, Case No. 2:19-bk-11724-MLB, on the docket of this Court. The
Debtor/Defendant’s bankruptcy case was commenced by the filing of a Voluntary Petition for Relief
under Chapter 7 of Title 11 of the United States Bankruptcy Code, on May 7, 2019.

_ 5. Plaintiff is an unsecured creditor with a claim against the Debtor’s Bankruptcy Estate in an
amount of at least $1,500,000.00 as set forth in the Debtor’s Petition (Section 4.2) relating to a willful
and malicious injury currently subject to adjudication in the United States District Court for the
Western District of Washington at Seattle, Case No. 2:18-CV-00862-BAT (OSCAR LEE OLIVE, IV v.
HAYLEY MARIE ROBINSON, et al) (the “District Court Action”). This matter was stayed as to
Defendant ROBINSON only due to the filing of her bankruptcy petition. OLIVE will seek relief from
the Section 362 Stay within the month as an Order of Default was entered by the District Court for
Robinson’s co-defendant’s failure to comply with the District Court’s discovery orders.

6. The Debtor Defendant’s mailing address from the Court’s Docket is: Ms. Hayley Marie
Robinson 487 Westerly Road #102 Bellingham, WA 98226

2

 

 

Case 19-01 1089 EBS“ Bol OM PRY 68/26 /Ea AN Bape TS ASST By. 2 of 9
Oo © ~~“ DR ta HR Ww NHN

hm 6m Nh Bh BD OB OD ON OR Om eae
ot TH UN fF Ye NY SK Oo Co elUlUG GS OUDTlUlUlULrDlUlUMNh UN UL CUO

STATEMENT OF STANDING.

7. The Plaintiff, as a creditor of the Debtor’s bankruptcy estate, has standing to prosecute this
Adversary Proceeding under 11 U.S.C. § 523 et seq.

GENERAL ALLEGATIONS.

8. Plaintiff OLIVE is informed and thereon believes and alleges the following facts to justify
that his claim of approximately $1,500,000.00 not including additional costs, attorneys’ fees and any
and all pre-petition interest, against the Debtor/Defendant ROBINSON that may apply, shall be
deemed non-dischargeable under Section 523(a)(6) of the Bankruptcy Code.

FACTUAL ALLEGATIONS.

9. Plaintiff OLIVE, is an individual currently living in Broward County, Florida ("OLIVE").
During the events relevant to this Complaint, Plaintiff was a resident at 3355 Southern Ave., Suitland,
Maryland 20746 in Prince George’s County.

10. Defendant Hayley Marie Robison ("ROBINSON") is an individual residing in Whatcom
County at 487 Westerly Rd #102, Bellingham, WA 98226.

11. Justus Kepel ("Kepel") is an individual residing in Snohomish County at 5104 93rd Pl SW,
Mukilteo, Washington 98275.

12. Kiersten Alexandra Klag (“Klag”) is a resident of Westchester, West Virginia.

13. The true names and capacities of DOES 1 through 20 are presently unknown to Plaintiff
and when they become known, Plaintiff will amend this Complaint by identifying the true names and
capacities of the Doe defendants herein sued as fictitious Doe defendants; Plaintiff is informed and
believes and on such information and belief alleges that each of said Defendants is responsible to
Plaintiff in some actionable manner as set forth herein.

14. Onor around June 1, 2016 Plaintiff paid for Defendant ROBINSON and her boyfriend,
Kepel, to travel to Suitland, Maryland, to work a modeling photo shoot pursuant to a written agreement
entered into between Plaintiff and Robinson in or about May 2016.

15. Onor around July 3, 2016 Plaintiff, and Defendant ROBINSON and Kepel, were at
Plaintiff's Maryland residence with another model, Klag. While at Plaintiff's house/home studio
Robinson and Kepel demanded that Plaintiff pay them more money for the modeling photo shoot.

3

 

 

Case 19-01 1054, ERSARYOEOMPI RAAT 3 8/DBFERMINE NEN DE TOABCES BEIT Bg 3 of 9
Oo C8 ~~ DN Ow & WwW Be

NM Bb BS BM BO BD BDO Oe
oo nF OH wh UmlLlUlUNLLULNlUlre ll UDOlUlUlUNOCOOCDO aS OD OO NS

Plaintiff declined. Defendant ROBINSON and Kepel grew angry when Plaintiff informed them, that
pursuant to their agreement, all costs, including the costs paid by Plaintiff for the Defendants’ airline
tickets, would be deducted from Robinson's pay. Defendant ROBINSON and Kepel stated they
“would get even" with Plaintiff and intended to cause him personal harm. Defendants demands
continued through July 6, 2016.

16. Onor around July 11, 2016, in retaliation for Plaintiff not giving ROBINSON more money,
additional professional services and a better contract, Defendant ROBINSON falsely stated on
Facebook that Plaintiff had sexually assaulted Klag on the night of July 3, 2016. Defendant Robinson
also made false factual statements that Plaintiff had engaged in theft, stealing money from the models.
Defendant ROBINSON and Kepel knew the statements made against Plaintiff were false as they were
present at all times during the night of July 3, 2016 and would later admit they knowingly fabricated
their statements and campaign intending to injure Plaintiff personally. ROBINSON had stated she
intended to cause Plaintiff OLIVE personal harm on websites and other social media.

17. Onor around July 5, 2016 through August 30, 2016 Defendant ROBINSON and Kepel
continued their campaign to extort money and/or services and a more lucrative contract from Plaintiff.
Defendants stated they were publishing the false factual statements against Plaintiff to extort more
money, services and a new modeling contract. However, Plaintiff refused to give in to Defendant
Robinson's demands.

18. During this period, on or about July 5, 2016 through August 2016, Kepel aided and abetted
Defendant Robinson by allowing Robinson to use his Facebook account as Robinson's account had
been shut down by Facebook over her postings, to assist Robinson and republishing Robinson's known
defamatory postings. Defendant Kepel knew his girlfriend's, Robinson's, statements were false, yet
Kepel gave substantial assistance and/or encouraged Robinson to engage in making false factual
statements concerning Plaintiff personally and against him professionally.

19. Onor around November 1, 2016, Robinson admitted she had intentionally lied and
misinformed third parties that she had made the false factual statements against Plaintiff in his personal
and professional capacity intentionally to cause OLIVE personal and professional injury.

20. On or about November 2, 2016, ROBINSON again on admitted on Facebook that her

4

 

 

Case 19-011 059 ¥ ERS“ oEOMP IHR 68/DEHSM IBA IN BADE Ce ABS BT bg. 4 of 9
Oo 66 ss Gm th S&S HH Be —

BR BM B&B BR RD BD BDO Ome et

published statements of and concerning Plaintiff and the false claims of sexual misconduct and theft
were intended to injure Plaintiff OLIVE.

21. Defendant ROBINSON posted written and video nine times on various social media
platforms accusing OLIVE of sexual assault, being a pervert, sexual predator, and manipulator along
with other outrageous terms, intending to injury OLIVE.

22. ROBINSON’S postings were admittedly intended to expose Plaintiff to hatred, contempt,
ridicule or obloquy, to deprive him of the benefit of public confidence or social intercourse, or to injure
him personally and professionally.

23. ROBINSON’S outrageous conduct and false factual statements were viewed by hundreds
of individuals, many in the photography and modeling business in which Plaintiff had established a
substantial business and secondary income and career. Defendant ROBINSON’S posting was seen by
Plaintiff's clients and his employer, which caused Plaintiff's termination. Plaintiff's termination caused
him to suffer a loss of income, pension, benefits, and loss of future income. Plaintiff's business also
suffered financially as the direct result of Defendants’ false factual statements against Plaintiff. As the
result of Defendant ROBINSON and Kepel's malicious actions Plaintiff has suffered damages
exceeding $1,000,000.00.

24. At all times, ROBINSON’S conduct was extreme and outrageous, using Facebook as a
vehicle to extort money and/or services from Plaintiff under threat of making false statement of sexual
misconduct and theft, for Defendants’ personal financial gain, and to injure Plaintiff emotionally and
professionally. Defendants' conduct was so extreme, as it exceeded the bounds of decency, and found
to be to be regarded as atrocious, and utterly intolerable in a civilized community.

25. Defendants’ actions were outrageous and extreme and caused Plaintiff extreme emotional
distress. Plaintiff suffers from depression, fear, nausea, panic attacks, and found to have physical
manifestations in his internal organs such as his liver, as the direct and proximate result of Defendants’
outrageous conduct. Plaintiff now requires the use of an emotional support animal for the rest of his
life as recommended by his therapist.

26. Atall times the aforementioned conduct of Debtor/Defendant ROBINSON was willful and

malicious, committed with malice, fraud, and oppression.

5

 

 

Case 19-0108 ER ot ART 68/B 6S EE Bee eas eT bg. 5 of 9
WO oc sJ CO nh fe WwW BO

BM 8 BW BD BO OD OB Om RH i rr YS eS ll eS lc Sl
aot A hW BF WY YM EF Ss owe HW KH AH FF WH HY HK

FIRST CAUSE OF ACTION —
INTENTIONAL INFLICTION OF EMOTION DISTRESS
(Denial of Discharge — Willful and Malicious Injury Against

Defendant ROBINSON and Doe Defendants)
[11 U.S.C. § 523(a}(6)]

27. Plaintiff hereby incorporates, incorporates and re-alleges paragraphs 1-26 as set forth
above.

28. Defendant’s ROBINSON’S acts of engaging in conduct including making false public
statements of known false facts against Plaintiff concerning sexual misconduct and theft, intended to
extort Plaintiff and intended to cause OLIVE personal injury, was extreme and outrageous. Said
conduct was expressly made to “destroy” OLIVE’S personal life and career. Such extortion went
beyond mere indignancies and were admittedly intended to cause physical and mental anguish.

29. Defendant ROBINSON’S conduct was intended to cause Plaintiff personal injury by and
through, not limited to, severe emotional distress.

30. As the direct and proximate result of Defendant ROBINSON’S conduct Plaintiff suffers
from extreme emotional distress. Plaintiff suffers from depression, fear, nausea, panic attacks, and
found to have physical manifestations in his internal organs such as his liver, as the direct and
proximate result of Defendants' outrageous conduct. Plaintiff now requires the use of an emotional
support animal for the rest of his life as recommended by his therapist.

31. As the direct and actual result of Defendant ROBINSON’S conduct Plaintiff suffers from
extreme emotional! distress. Plaintiff suffers from depression, fear, nausea, panic attacks, and found to
have physical manifestations in his internal organs such as his liver, as the direct and proximate result
of Defendants’ outrageous conduct. Plaintiff now requires the use of an emotional support animal for
the rest of his life as recommended by his therapist. Plaintiff OLIVE has already incurred substantial
medical bills caused by ROBINSON’S admitted willful and malicious conduct intended to destroy
OLIVE’S life.

32. Asaresult of Defendant ROBINSON’S aforementioned conduct, Plaintiff has been

damaged in an amount in excess of $1,000,000.00 inclusive of compensatory damages, attorney fees

6

 

 

Case 19-011 08 EE DCR OBB be Boa ease bg. 6 of 9
Oo fo SN DH OW & WS NS

NM BRB & BM BND BRD BD ORD OD mm Oe
oe ~) CB A B&B Ww NM HY Oo ]O CO JD BD A FP WH KN KK &

and costs, and state based interest calculated at 10% per annum.
33. Pursuant to U.S.C. § 523{a)(6), the Court shall except from the Debtor/Defendant discharge
any debt:
(a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of this title does not
discharge an individual debtor from any debt—
(6) for willful and malicious injury by the debtor to another entity or to the property of

another entity;

34. Plaintiff is informed and thereon believes that as a result of the willful and malicious
conduct committed by Debtor/Defendant ROBINSON upon Plaintiff OLIVE, said damages caused by
Debtor/Defendant ROBINSON approximating $1,500,000.00 (Declared by Debtor in Section 4.2 of
her Petition) inclusive of compensatory, and state based interest calculated at 10% per annum, should

be declared exempted from discharge under 11 U.S.C. § 523(a)(6).

WHEREFORE, Plaintiff OSCAR prays for judgment under Section 523(a)(6) of the Bankruptcy
Code against Debtor/Defendant ROBINSON as follows:

ON THE FIRST CAUSE OF ACTION
35. That Plaintiff OLIVE claims that total in the amount of $1,500,000.00 against

Debtor/Defendant ROBINSON and in favor of Plaintiff set forth in Section 4/2 of the Debtor’s Petition
be deemed non-dischargeable under Section 523(a)(6) of the Bankruptcy Code, for committing a
willful and malicious injury against Plaintiff as set forth above.

36. For all fees and costs as provided under the law; and

   
   

37. For all further relief and the Court deems just and proper.

Dated: August 15, 2019 By:

 

LEE OLIVE, IV.
Plaintiff/Creditor
In Pro Per

7

 

 

Case 19-011 08 ERS BoC OM PT 6B) p5 ES BN Oe Pu Tae bg. 7 of 9
B1040(FORM 1040) (12/15)

  
 
 

 

4 ADVERSARY PROCEEDING NUMBER
(Court Use Only} eos

-
nor

ey

 

“PLAINTIFFS
OSCAR LEE OLIVE, Iv.

ST
HAYLEY MARIE ROBINSON

eA
"kD

a

 

ATTORNEYS (Firm Name, Address, and Telephone No.)
Oscar Lee Olive, FV. In Pro Per

101 N. Ocean Dr. Ste 132. Hollywood, FL 33019

ATTORNEYS (If Known)

 

PARTY (Check One Box Only)

fo Debtor a .S. Trustee/Bankruptey Admin
[sfreditor  [o Pther

[Trustee

 

PARTY (Check One Box Only)
{m)Debtor Cd U.S. Trustee/Bankruptcy Admin

fofCreditor [Other
|O {Trustee

 

 

 

(Number: up-to: osfive G) boxes starting with lead cause of action a as 1, first alternative Cause as 2

CAUSE OF ACTION (WRITE A BRIFF STATEMENT OF CAUSE OF ACTION, INCLUDING ALLUS. STATUTES INVOLVED)

Intentional infliction of emotional distress caused by Debtor. Plaintiff seeks nondischarge under 11
USC 523(a)(6) of Debt declared by Debtor in her Petition Section 4.2

3 seco d alternative

  

 

 

FREI TOOT —Reavey ol MoneyPropeny :

C] 11-Recovery of money/property -§542 tumover of property
O 12-Recovery of money/property - §547 preference

LI 13-Recovery of money/property - §348 fraudulent trans&r

Cj 14-Recovery of money/property - other
FRBP 7001(2) — Validity, Priority or Extent of Lien

CJ 21-Validity, priority or extent of lien or other interest in property
FRBP 7001(3) — Approval of Sale of Property

O 31-Approval of sale of property of state and of a co-owner - §363(h)
FRBP 7001(4) - Gbjection/Revocation of Discharge

C7 41-Objection / revocation of discharge - §727(0),(d),©)
FREP 7001(5) - Revocation of Confirmation

[7] 51-Revocation of confirmation

FRBP 7001(6) -~ Dischargeability
(7) 66-Dischargeability - §523(a\(1),(14),(14A) priority tax claims

[1 62-Dischargeability - §523(2)(2), filse pretenses, false representation,
actual fraud

(1 67-Dischargeability - §523(a)(4), ffaud as fiduciary, embezdement, larceny

(continued next column)

PREP Ute ORE Teontinieay—

Oe -Dischargeability - §523(a3), domestic support

a) 68-Dischargeability - §523(aX(6), willfil and malicious injury
LJ 63-Dischargeability - §523(a\(8), student ioan

C 64-Dischargeability - §523(a)(15), divorce or separation obligation
(other than domestic support)

CO 65-Dischargesbility - other

FRBP 7001(7) — injunctive Relief
CO 71-Injunctive relief — imposition of stay

CO 72-Injunctive relief — other

FRBP 7001(8) Subordination of Claim or Interest
LJ 81-Subordination of claim or interest

FREP 70039) Declaratory Judgment

O 91-Declaratory judgment

FREP 7001(10) Determination of Removed Action
(1 01-Determination ofremoved claim or cause

Other
[7] ss-sIPA Case — 15 U.S.C. §§ 78am et seg.

oO 02-Other (e.g. other actions that would have been brought in state court
if unrelated to bankruptcy case)

 

Check if this case involves a substantive issueofstate law

DO Checkif this is asserted to be aclass action under FRCP 23

 

o Check if ajury trial is demanded in complaint

Demand $

 

 

Other Relief Sought

 

 

 

Case 19-01105-MLB Doc1 Filed 08/20/19 Ent. 08/20/19 14:03:51 Pg. 8o0f9

  
B1040(FORM 1040) (12/15)

Rape a Ie eae pe il

Ht sae
pais: Sauer nee

Re

 

 

NAMEOF F DEBTOR
HAYLEY MARIE ROBINSON

BANKRUPTCY CASENO.
2:19-bk-11724-MLB

 

DISTRICT IN WHICH CASE iS PENDING
WESTERN DISTRICT OF WASHINGTON

DIVISION OFFICE NAMEOF JUDGE

 

 

 

SEATTLE DIVISION Hon. Mare Barreca

 

 

PLAINTIFF ~ [DEFENDANT TS ADVERSARY

PROCEEDING NO.

 

DISTRICT IN WHICH ADVERSARY IS PENDING

DIVISION OFFICE NAMEOF JUDGE

 

 

 

SIGNA TURE OF ATTORNEY (OR P FF}

 

 

—_—*

DATE
08/15/2019

 

PRINT NAMEOF ATTORNEY (OR PLAINTIFF)
Oscar Lee Olive, IV.

 

 

 

INSTRUCTIONS

The filing ofa bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all ofthe property ofthe debtor, wherever that property is located. Because the bankruptcy es tate is so extensive andthe
jurisdiction ofthe court so broad, there may be lawsuits over the property or property rights ofthe estate. There also may be

lawsuits concerning the debtor’s discharge. Ifsuch a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part ofthe filing process. } When
completed, the cover sheet summarizes basic informationon theadversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheetand the informationcontained onit do not replaceorsupplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, orthe localrules ofcourt. The cover sheet, which is largely sel£-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiffifthe plaintiffis not represented by an
attomey). A separate cover sheet must be submittedto theclerk for each complaint filed.

Plaintiffs and Defendants. Give the names ofthe plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attomeys, ifknown.

Party. Check the most appropriate boxin the first column forthe plaintiffs and the second column forthe defendants.
Demand. Enterthe dollaramount being demanded in the complaint.

Signature. This cover sheet must be signed by the attomey of record in the boxon the second page of the form. If the

plaintiffis represented by a law firm, a member ofthe firm must sign. Ifthe plaintiffis pro se, that is, not represented by an
attomey, the plaintiff must sign.

Case 19-01105-MLB Doc1 Filed 08/20/19 Ent. 08/20/19 14:03:51 Pg.9of9
